Citation Nr: 0026138	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

The current appeal arose from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD.

The veteran presented oral testimony before a Hearing Officer 
at the RO in September 1995, a transcript of which has been 
associated with the claims file.

In September 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO in response to the veteran's 
request for a hearing before a travel Member of the Board 
sitting at the RO.  

In March 2000 the veteran advised that he no longer desired a 
hearing before a travel Member of the Board, and requested 
that his case be returned to the Board for appellate review.

The case has been returned to the Board for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no findings or evidence 
of a psychiatric disorder.

The veteran's record of service (DD-214) shows he was trained 
and served as a cargo handler to include a tour of duty in 
Vietnam.  His decorations include a Vietnam Service Medal and 
a Vietnam Campaign Medal.  The service personnel records show 
the veteran served in Vietnam from March 1967 to March 1968.

A July 1969 VA general medical examination of the psychiatric 
system shows the examiner recorded the veteran's history 
strongly suggested emotional instability.

A March 1989 medical record shows a physician recorded the 
veteran had worked as a stevedore in Vietnam and had been 
exposed to some combat.

A December 1994 VA special psychiatric examination concluded 
in a pertinent diagnosis of PTSD.  The examiner linked the 
diagnosis to the veteran's combat experiences in Vietnam.

A December 1994 VA Social and Industrial Survey shows the 
veteran elaborated on his experiences in Vietnam and their 
effect upon his functioning thereafter.

The veteran presented oral testimony before a Hearing Officer 
at the RO in September 1995, a transcript of which has been 
associated with the claims file.  He testified that while in 
Vietnam he had opportunity to shoot at the enemy and receive 
return fire.  He reported having driven a truck through an 
area ravaged by combat.

A January 1998 VA interdisciplinary psychiatric assessment 
form shows the veteran was found to meet the criteria for a 
diagnosis of PTSD.




PTSD was reported as a diagnosis in connection with an 
October 1998 VA treatment plan, and was again noted in 
another October 1998 medical record report.

PTSD was included as one of the discharge diagnoses in 
connection with a VA hospitalization in November 1998.

A March 1999 VA special psychiatric examination shows the 
examiner concluded that the veteran did not have PTSD.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

The Court has held that a well-grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service, or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.

If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor.  
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has presented lay testimony of in-
service stressors; he has been diagnosed with PTSD; and a VA 
physician has attributed his PTSD disability to Vietnam-
related stressors.  Therefore, the claim of service 
connection for PTSD is found to be well grounded, and is 
further addressed in the remand portion of this decision.  
See Hensley, supra.


ORDER

The veteran has submitted a well-grounded claim of 
entitlement to service connection for PTSD; to this extent, 
his appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
service connection for PTSD, the duty to assist attaches.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board is of the opinion that further development is 
required.

In this case, the veteran has alleged a variety of combat-
related stressors that he experienced while serving in 
Vietnam.  However, the alleged stressors, although linked by 
a VA examiner to service in Vietnam, lack sufficient 
specificity for the purpose of verification.  The veteran 
should be afforded additional opportunity to provide more 
specific information referable to his claimed stressors for 
the purpose of verification.  See M21-1, Part III, 
5.14(b)(6).

In light of the foregoing, the Board is remanding the case to 
the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should 
request the veteran to identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim.

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should request the veteran to 
provide more specific details regarding 
his alleged in-service stressors.  He 
should be asked to provide, as 
specifically as possible, the dates and 
locations of these alleged stressors and 
any other information pertinent to 
verification.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.




3.  The RO should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

4.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's statements of 
record, hearing testimony, and stressors 
recounted on VA special psychiatric 
examinations, and all medical records in 
general.

The summary and all associated documents, 
including a copy of this remand, all 
available service and personnel records, 
and any written stressor statements 
should then be sent to the U.S. Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, to obtain verification of the 
claimed stressors.

The USASCRUR should be requested to 
provide any information which might 
corroborate any of the veteran's alleged 
combat experience and stressors.

5.  Thereafter, if, and only if any 
alleged stressor(s) is or are verified, 
the RO should afford the veteran a VA 
special psychiatric examination by a 
specialist who has not previously 
examined or treated him.  


The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
USASCRUR, must be provided to the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) is or are 
sufficient to produce PTSD.  The examiner 
should utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner should explain 
whether and how each of the diagnostic 
criteria is or are not satisfied.  Again, 
if PTSD is diagnosed, the examiner mist 
identify the verified stressor(s), 
supporting the diagnosis.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 11 -


